UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6264



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LEON MASON, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (1:01-
cr-00538-JFM; 1:05-cv-03382-JFM)


Submitted: May 18, 2006                          Decided: June 1, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Leon Mason, Jr., Appellant Pro Se.        Jane Meadowcroft Erisman,
Assistant United States Attorney,         Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Leon Mason, Jr., seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2255 (2000) motion as successive.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.      28 U.S.C. § 2253(c)(1)

(2000); see Jones v. Braxton, 392 F.3d 683, 688 (4th Cir. 2004)

(holding certificate of appealability is required to appeal from

dismissal of 28 U.S.C. § 2254 (2000) petition as unauthorized and

successive).   A certificate of appealability will not issue absent

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2000).    A prisoner satisfies this standard

by demonstrating that reasonable jurists would find that any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.    Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).   We have

independently reviewed the record and conclude that Mason has not

made the requisite showing.   Accordingly, we deny a certificate of

appealability and dismiss the appeal.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                          DISMISSED


                                 - 2 -